Exhibit 10.1

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT (this “Agreement”), dated as of February 25, 2016, is
entered into by and among VARIATION BIOTECHNOLOGIES (US), INC., a Delaware
corporation (the “Borrower”); VBI Vaccines Inc., a Delaware corporation
(“Holdco”); Variation Biotechnologies, Inc., a corporation incorporated under
the Canada Business Corporations Act (“Canadian Sub” and together with Holdco,
the “Guarantors”); and Perceptive Credit Opportunities Fund, LP (as assigned
from PCOF 1, LLC, the “Lender”). Terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement defined below.

 

RECITALS

 

WHEREAS, the Lender, the Borrower and the Guarantors entered into that certain
Credit Agreement and Guaranty dated as of July 25, 2014, as amended from time to
time (the “Credit Agreement”), pursuant to which the Lender has made certain
loans and financial accommodations available to Borrower;

 

WHEREAS, pursuant to Section 7.1(c) of the Credit Agreement the Borrower is
required, among other things, to deliver to the Lender consolidated financial
statements of Holdco for each Fiscal Year, which financial statements are to be
audited without any Impermissible Qualification;

 

WHEREAS, Peterson Sullivan LLP, the  independent public accounting firm (the
“Auditor”) retained to audit Holdco’s consolidated financial statements for the
Fiscal Year ended December 31, 2015 (the “2015 Audited Financial Statements”),
 has informed Holdco and the Borrower that its audit opinion letter with respect
to such audit will contain an Impermissible Qualification;

 

WHEREAS, a true and correct copy of the Auditor’s draft audit opinion for the
2015 Audited Financial Statements containing the Impermissible Qualification is
attached hereto as Annex A  (the “Proposed Audit Opinion”);

 

WHEREAS, the Borrower and the Guarantors have requested that the Lender waive
the Default that will occur as a result of the Borrower’s delivery of the 2015
Audited Financial Statements being subject to the Impermissible Qualification
contained in the Proposed Audit Opinion (the “Impermissible Qualification
Default”), which the Lender has agreed to do subject to the terms and provisions
hereof.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lender, the Borrower and the Guarantors hereby agree as
follows.

 

1.     Waiver. Subject to the terms and conditions set forth herein, and so long
as (i) the 2015 Audited Financial Statements are delivered to the Lender on a
timely basis as required pursuant to Section 7.1(c) of the Credit Agreement,
(ii) the Proposed Audit Opinion, in substantially the form as attached as Annex
A , is delivered along with the 2015 Audited Financial Statements (without any
material change or modification thereto) and (iii) at the time of delivery of
such 2015 Audited Financial Statements and Proposed Audit Opinion, no other
Event of Default shall have occurred and be continuing or, with passage of time,
the giving of notice or both, would occur, the Lender will be deemed to have
waived, for all purposes of Sections 9.1.4 and 11.1 of the Credit Agreement, the
Impermissible Qualification Default, all without need of further action or
notice of any kind.

 

2.     Effect of this Agreement.

 

a.     Except as otherwise expressly provided herein, nothing contained herein
shall prejudice, waive or alter, or be deemed to prejudice, waive or alter, any
of the Lender’s rights and remedies under the Credit Agreement or any of the
other Loan Documents against the Borrower or the Guarantors or any assets of the
Guarantors.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     No changes or modifications to the Credit Agreement or the other Loan
Documents are intended or implied, and, in all respects, the Credit Agreement
and the other Loan Documents shall continue to remain in full force and effect
in accordance with their terms as of the date hereof. Except as specifically set
forth herein, nothing contained herein shall evidence (nor is there any intent
to evidence) a waiver by the Lender of any other provision of the Credit
Agreement or any of the other Loan Documents nor shall anything contained herein
be construed as a consent by the Lender to any transaction other than those
specifically consented to herein.

 

3.     Successors and Assigns. The terms and provisions of this Agreement shall
be for the benefit of the parties hereto and their respective successors and
assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Agreement.

 

4.     Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which taken together constitute one and the same
document. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. This Agreement may be executed and delivered via facsimile or other
means of electronic communication with the same force and effect as if it were a
manually executed and delivered counterpart.

 

5.     Choice of Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

 

6.     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
Agreement cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.

 

[Signature page follows]


 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

 

PERCEPTIVE CREDIT OPPORTUNITIES FUND, LP,

    as the Lender          

By:

Perceptive Credit Opportunities Fund, LP,

     

its general partner

                   

By:

/s/ Sandeep Dixit

   

Name: 

Sandeep Dixit

   

Title:

Chief Credit Officer

     

 

           

By:

/s/ James Mannix

   

Name: 

James Mannix

   

Title:

Chief Operating Officer

 





 

 

 



ACKNOWLEDGED AND ACCEPTED:

       

VARIATION BIOTECHNOLOGIES (US), INC.,

  as the Borrower                     By:

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

Chief Executive Officer

             

VBI VACCINES INC.,

  as Guarantor               By:

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

Chief Executive Officer

             

VARIATION BIOTECHNOLOGIES, INC.,

  as Guarantor               By:

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title: Chief Executive Officer  

 



 

[VBIV - sIGNATURE PAGE TO PERCEPTIVE WAIVER] 

--------------------------------------------------------------------------------

 

 

ANNEX A

 

 

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

  

 

 

To the Board of Directors and Shareholders

VBI Vaccines Inc.

Cambridge, Massachusetts

 

We have audited the accompanying consolidated balance sheets of VBI Vaccines
Inc. and subsidiaries ("the Company") as of December 31, and 2014, and the
related consolidated statements of comprehensive loss, stockholders' equity, and
cash flows for the years then ended. These consolidated financial statements are
the responsibility of the Company's management. Our responsibility is to express
an opinion on these consolidated financial statements based on our audits.

 

We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the
consolidated financial statements are free of material misstatement. The Company
has determined that it is not required to have, nor were we engaged to perform,
an audit of its internal control over financial reporting. Our audit included
consideration of internal control over financial reporting as a basis for
designing audit procedures that are appropriate in the circumstances, but not
for the purpose of expressing an opinion on the effectiveness of the Company's
internal control over financial reporting. Accordingly, we express no such
opinion. An audit includes examining, on a test basis, evidence supporting the
amounts and disclosures in the consolidated financial statements. An audit also
includes assessing the accounting principles used and significant estimates made
by management, as well as evaluating the overall financial statement
presentation. We believe that our audit provides a reasonable basis for our
opinion.

 

In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the financial position of VBI Vaccines Inc.
and subsidiaries as of December 31, 2015 and 2014, and the results of their
operations and their cash flows for the years then ended, in conformity with
accounting principles generally accepted in the United States.

 

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 1 to the
financial statements, the Company has incurred recurring operating losses and
negative cash flows from operations that raise substantial doubt about its
ability to continue as a going concern. Management's plans regarding these
matters are also described in Note 1. The financial statements do not include
any adjustments that might result from the outcome of this uncertainty.

 

 

 

4